                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         BERNICE M. SHORTER                      CASE NO. 20-40277-PJS
                                                 CHAPTER 13
                                                 HONORABLE PHILLIP J. SHEFFERLY
                  DEBTOR.
_________________________________/
BERNICE M. SHORTER
Debtor in Pro Se
9624 Terry
Detroit, MI 48227
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                    PROOF OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 24th day of February,
2020, a copy of the Objection of Santander Consumer USA Inc. dba Chrysler Capital to
Confirmation of Debtor's Chapter 13 Plan and this Proof of Service was served upon


         Krispen S. Carroll                      Bernice M. Shorter
         Trustee                                 Debtor in Pro Se
         719 Griswold, Suite 1100                9624 Terry
         Detroit, MI 48226                       Detroit, MI 48227




  20-40277-pjs      Doc 21    Filed 02/24/20   Entered 02/24/20 14:14:22   Page 1 of 2
electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: February 24, 2020




  20-40277-pjs      Doc 21      Filed 02/24/20     Entered 02/24/20 14:14:22        Page 2 of 2
